DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4 - 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakahara (EP 2138746).

Regarding claim 1, Nakahara discloses a ring seal (fig 2), comprising: an outer circumferential wall (as seen in examiner annotated fig 2 below) extending in an axial direction (b) of the ring seal; an annular portion (as seen in examiner annotated fig 2 below) extending from a side of the outer circumferential wall (as seen in examiner annotated fig 2 below) towards an interior of the outer circumferential wall (as seen in examiner annotated fig 2 below) in a radial direction of the ring seal (as seen in examiner annotated fig 2 below), wherein the annular portion  and the outer circumferential wall form an L shape when viewed in a cross section taken along the radial direction (as seen in examiner annotated fig 2 below).  

    PNG
    media_image1.png
    734
    533
    media_image1.png
    Greyscale

Regarding claim 2, Nakahara discloses the ring seal, further comprising: an inner circumferential wall wall as seen in examiner annotated fig 2 below, wherein the inner circumferential wall, the outer circumferential wall and the annular portion form a U shape when viewed in a cross section taken along the radial direction


Regarding claim 4, Nakahara discloses the ring seal, wherein the outer circumferential wall is provided with a circumferential groove extending in a circumferential direction on a side away from the annular portion (as seen in examiner annotated fig 2 below).  

Regarding claim 5, Nakahara discloses the ring seal, wherein the ring seal is made of aluminum or steel (51 made of Aluminum ). page 3 of 6Atty. Docket No. 754326Preliminary Amendment  

Regarding claim 6, Nakahara discloses the ring seal, wherein the outer circumferential wall extends by a first length in the axial direction (as seen in examiner annotated fig 2 below), the inner circumferential wall extends by a second length in the axial direction (as seen in examiner annotated fig 2 below), and wherein the first length  is greater than the second length (length of outer wall greater than that of inner wall as seen in examiner annotated fig 2 below).  

Regarding claim 7, Nakahara discloses the ring seal, wherein the annular portion is perpendicular to the outer circumferential wall (as seen in examiner annotated fig 2 below).  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakahara in view of Ueda et al. (U.S. PG Pub # 20130307227).

Regarding claim 3, Nakahara discloses the ring seal, wherein the outer circumferential wall examiner annotated fig 2 below)  arranged in the axial direction (b), the first portion is close to the annular portion and has a first thickness in the radial direction (as seen in examiner annotated fig 2 below), the second portion (as seen in examiner annotated fig 2 below) has a second thickness in the radial direction (as seen in examiner annotated fig 2 below), and the second thickness is greater than the first thickness (as seen in examiner annotated fig 2 below).  
Nakahara does not disclose that a slope is formed on a radially inner side of the outer circumferential wall.
However, Ueda teaches a slope is formed on a radially inner side of the outer circumferential wall (slope of 20 on the inner side, fig 4).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the inner slope of Ueda on the radially inner side of the outer circumferential wall of Nakahara so that there is smoother transition between the first and second portions of the ring seal and thereby flexibility of the seal.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakahara in view of Lai et al. (CN 111409099).

Regarding claim 8, Nakahara discloses the ring seal.
Nakahara does not disclose a robot, comprising: a gear box; and the ring seal, the ring seal being disposed on a radially outer side of the gear box,  wherein the outer circumferential wall of the ring seal is fixedly connected to an end of the gear box and there is a gap disposed between the annular portion of the ring seal and the other end of the gear box in the radial direction.
However, Lai teaches a robot, comprising: a gear box (40, fig 1).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the ring seal of Nakahara on the radially outer side of the gear box of Lai so that the gear shaft is connected with the speed reducer, so as to drive the second joint body relative to the first joint body to rotated through the speed reducer so as to realize the movement of the robot shutdown.

The combination of Nakahara and Lai discloses the ring seal, the ring seal being disposed on a radially outer side of the gear box (Nakahara 50),  wherein the outer circumferential wall of the ring seal (Nakahara - outer wall of 50) is fixedly connected to an end of the gear box (Nakahara - outer wall of 50 connected to the left end of Lai - 40, fig 1) and there is a gap disposed between the annular portion of the ring seal and the other end of the gear box in the radial direction (gap between annular portion of Nakahara and the right end of 40, fig 1 of Lai).



    PNG
    media_image1.png
    734
    533
    media_image1.png
    Greyscale

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675